TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00302-CV


                                    Noris Rivera, Appellant

                                                v.

                                  William Gerland, Appellee




             FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
        NO. 22CCV00039, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due on September 6, 2022.          On

October 28, 2022, this Court sent a notice to appellant informing him that his brief was overdue

and that a failure to file a satisfactory response by November 7, 2022, would result in the

dismissal of this appeal for want of prosecution. Appellant has now filed a motion for extension

of time, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than January 4, 2023.

No further extension of time will be granted and failure to comply with this order may result in

dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on November 30, 2022.



Before Chief Justice Byrne, Justices Triana and Smith